Case 6:18-ap-01089-MH   Doc 47 Filed 02/05/19 Entered 02/05/19 13:51:26   Desc
                         Main Document    Page 1 of 7
Case 6:18-ap-01089-MH   Doc 47 Filed 02/05/19 Entered 02/05/19 13:51:26   Desc
                         Main Document    Page 2 of 7
Case 6:18-ap-01089-MH   Doc 47 Filed 02/05/19 Entered 02/05/19 13:51:26   Desc
                         Main Document    Page 3 of 7
Case 6:18-ap-01089-MH   Doc 47 Filed 02/05/19 Entered 02/05/19 13:51:26   Desc
                         Main Document    Page 4 of 7
Case 6:18-ap-01089-MH   Doc 47 Filed 02/05/19 Entered 02/05/19 13:51:26   Desc
                         Main Document    Page 5 of 7
Case 6:18-ap-01089-MH   Doc 47 Filed 02/05/19 Entered 02/05/19 13:51:26   Desc
                         Main Document    Page 6 of 7
Case 6:18-ap-01089-MH   Doc 47 Filed 02/05/19 Entered 02/05/19 13:51:26   Desc
                         Main Document    Page 7 of 7
